Citation Nr: 0608205	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-32 397	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the RO.  In that 
decision the RO granted the veteran an evaluation of 30 
percent for post-traumatic stress disorder (PTSD) effective 
October 16, 2001 from which he appealed.  The RO issued a 
statement of the case and subsequent decision in October 2003 
in which the evaluation for PTSD was increased to 50 percent, 
which was made effective from October 16, 2001.  In his 
October 2003 substantive appeal, the veteran contends that he 
is entitled to a rating in excess of 50 percent due to the 
severity of his impairment.

In a February 2002 statement to the RO, the veteran indicated 
that he was being treated for PTSD at the VA Medical Center 
(VAMC) in Columbia, Missouri.  A VA examiner noted in a June 
2002 VA examination report that the veteran reported he first 
began treatment in October 2001.  Additionally, when another 
VA examination was conducted in October 2003, the examiner 
reported that he had reviewed both the veteran's claims file 
and his VA medical record, suggesting that there are other 
pertinent records of treatment beyond what has been 
incorporated in the claims file.  (The claims file only 
includes records from the Columbia VAMC from July 2002 to 
July 2003.)  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining records.  In view of 
the time that has elapsed since the October 2003 VA 
psychiatric examination, it would also be prudent to obtain 
records of any current treatment the veteran has been 
provided 


for PTSD at the Columbia VAMC since that examination.  The 
veteran will be notified if further action is required on his 
part.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain records from the VAMC in 
Columbia, Missouri, and from any other VA 
facility identified by the veteran, of 
any relevant treatment the veteran has 
received for PTSD from October 2001 to 
the present.  The evidence obtained 
should be associated with the claims 
file.

2.  Take adjudicatory action on the 
veteran's claim for assignment of an 
initial rating in excess of 50 percent 
for PTSD.  Consideration should be given 
to whether a staged rating is warranted 
at any point since October 16, 2001.  If 
any benefit sought remains denied, issue 
a supplemental SOC to the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


